Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach a method of controlling a glyphosate-resistant weed, comprising applying 5 to 200 g per 10000 m2 of trifludimoxazin to the glyphosate-resistant weed or a habitat where the glyphosate-resistant weed will grow, wherein the trifludimoxazin is effective in the control of the glyphosate-resistant weed. Note, USAN 20180368411 teach the application of cinmethylin for the control of glyphosate-resistant weed . USAN ‘411 suggest adding a second active to cinmethlyin for the same purpose. USAN ‘411 suggest trifludimoxazin as a second active. However, USAN ‘411 has a laundry list of second actives which list trifludimoxazin as a second active amongst numerous other second actives making it unobvious to select trifludimoxazin from the laundry list. In addition, the instant Specification at Table 1 presents data demonstrating that trifludimoxazin as the sole active applied to glyphosate-resistant weed effectively controls glyphosate-resistant weed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALTON N PRYOR/Primary Examiner, Art Unit 1616